Citation Nr: 1731339	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for residual right forearm scar.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for migraine headaches as secondary to seizure disorder.

4.  Entitlement to service connection for right hand numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from July 1979 to August 1996.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from March 2010 and May 2010 rating decisions of the VA Regional Office (RO) in Roanoke, Virginia.

The RO granted an initial disability rating of 30 percent for hypertensive heart disease in March 2010.  A May 2010 rating decision continued the 30 percent rating.  The Veteran submitted a timely notice of disagreement with respect the initial rating of 30 percent for hypertensive heart disease; however, the Veteran did not include hypertensive heart disease on her VA Form 9 substantive appeal.  Therefore, the issue of increased initial rating for hypertensive heart disease is not part of the current appeal.

The Veteran had requested a hearing before a Decision Review Officer at the RO; however, she subsequently withdrew that request in September 2016.

 
FINDINGS OF FACT

1.  As of July 18, 2011, but no earlier, the Veteran suffered from one painful residual right forearm scar.

2.  The Veteran's seizure disorder was not incurred in service, manifested within one year of service, and is otherwise not related to service.

3.  The Veteran's migraines were not caused or aggravated by a service-connected disability.

4.  The Veteran does not currently have a right hand numbness disability.


CONCLUSIONS OF LAW

1.  Entitlement to a 10 percent rating, but no greater, for residual right forearm scar effective July 18, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 7804 (2016).

2.  The criteria for service connection for seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for right hand numbness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran and her representative have contended that an April 2010 VA examination for seizures is inadequate as the examination failed to account for the Veteran's lay assertions that she suffered from seizures beyond those documented by record.  As will be discussed further below in relevant part, this contention does not make the examination inadequate, as the Board finds that the Veteran's subsequent lay statements about experiencing more seizures than those documented to be not credible, which will be discussed in more detail below.  The April 2010 medical opinion is based on history that the Board finds is accurate, and thus this examination report is adequate for rating purposes.

The Veteran and her representative have also contended that the VA examination failed to account for the Veteran's lay assertions that she suffered from migraine headaches beyond those documented by record.  As discussed below in relevant part, this contention is also moot, as the Veteran has specifically claimed that her headaches are secondary to her current seizure disorder.  The Veteran was never diagnosed with a seizure disorder in service, her service treatment records (STRs) present one treatment note for headaches, and the Veteran ultimately denied a history of frequent headaches on her exit examination.

II. Legal Criteria

a. Increased Rating

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations require a review a veteran's entire history.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Separate evaluations may be assigned for separate periods if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

38 C.F.R. § 4.118, DC 7804 concerns unstable or painful scars.  DC 7804 provides that one or two unstable or painful service-connected scars merit a 10 percent compensable rating.  Three or four unstable of painful scars merit a 20 percent rating.  Five or more unstable or painful scars merit a 30 percent rating.

b. Service Connection

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases, such as a seizure disorder, may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
III. Analysis

a. Initial compensable rating for a scar on the right forearm.

The RO granted service connection for a residual right forearm scar in its March 2010 rating decision.  Service Treatment Records (STRs) indicate the Veteran was treated for a right forearm laceration in September 1992.  Aside from follow up treatment to ensure no complications, the record is devoid of any further treatment of this injury.  A December 2009 VA examination report indicates the scar was not unstable and the Veteran reported to the examiner that the scar was not painful.  The probative medical evidence of record and applicable schedular criteria thus support the initial noncompensable rating for the Veteran's scar.

In her July 2011 VA Form 9, the Veteran contended that her scar, "is to the point where it is painful for me to wear any long sleeve clothes," and "[i]t is very painful to the touch."  The Veteran is competent to make lay observations as to pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A January 2017 VA examination report reflects that the Veteran presented one painful scar that was otherwise unremarkable.

The record thus indicates that the Veteran met the criteria for a 10 percent rating as early as July 18, 2011-the day VA received her competent statement (Form 9) that her scar was painful.  38 C.F.R. § 4.118, DC 7804.  The record does not indicate that a rating greater than 10 percent is warranted for any part of the appeal period, as the Veteran has not had more than one painful, service-connected scar.  An increased rating under other potentially related diagnostic codes is inappropriate, as the Veteran's scar is linear and not on the head, face, or neck.  DC 7800, 7801, 7802, 7803.

The Board finds here that the Veteran is entitled to a 10 percent rating, but no greater, for her service- connected residual right forearm scar, effective July 18, 2011.

b. Service Connection for Seizure Disorder

The Veteran suffers from a seizure disorder that is ameliorated by medication.  The Veteran contends that her seizure disorder is related to service and manifested in service in 1984 when she suffered a seizure after giving birth.

After review of the lay and medical evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for a seizure disorder.

The Veteran was afforded an April 2010 VA examination for seizures.  The April 2010 VA examiner opined that the Veteran's current seizure disability is a separate disability, unrelated to the in-service seizure episode.  The examiner noted the amount of time that passed between seizure activity during service, which was attributed to eclampsia, and the most recent seizure activity of 2003 was evidence that they were unrelated to each other.  

STRs and post-service treatments records corroborate the examiner's findings.  A December 1984 STR indicates the Veteran experienced seizure activity approximately 58 hours postpartum.  The hospital report shows that a seizure work-up was initiated and was "totally negative except for elevated 198 red cells on spinal tap; however, this was most likely secondary to traumatic tap and did not clear with subsequent tubes."  There was no other seizure activity while the Veteran was still hospitalized.  At discharge from the hospitalization, the Veteran was referred to neurology services for electroencephalogram (EEG) testing.  A January 1985 STR notes that December 1984 and January 1985 EEGs results were both normal.  The writer of the January 1985 record opined that the seizures were due to eclampsia and that there was no evidence of an underlying seizure disorder.  The writer recommended that no further evaluation was necessary from a neurological standpoint.

The record indicates the next seizure episode occurred in June 2003.  See private treatment record received in September 2009 at p. 18.  The treatment note, dated June 23, 2003, indicates the Veteran reported her first seizure occurred when she was approximately 14 years of age, the next was when she pregnant at the age of 23 (as reflected by STRs), and the next was one week prior to entry of the June 2003 treatment note.  Additional notes of subsequent seizures after the June 2003 seizure follow before they appear to subside due to medication.  An EEG was conducted in July 2003.  Unlike the in-service EEGs, which failed to show an underlying seizure disorder, the July 2003 EEG report reflects an abnormal clinical interpretation compatible with a clinic diagnosis of seizure disorder.

In her July 2011 VA Form 9, the Veteran suggested there had not been a 19-year interval between seizures (from in-service in 1984 to 2003) and that she had suffered from seizures throughout that time without seeking treatment.  These statements are not supported by the June 2003 private treatment record wherein the Veteran reported her seizure activity as discussed above, and such reporting was contemporaneous to her seeking treatment.  Thus, the Board accords high probative value to the statements she made at that time in June 2003.  The Board finds the contemporaneous treatment records more reliable concerning the Veteran's reported history.

The Board acknowledges the Veteran's contentions concerning the origin of her seizure disorder and that she, and others who witnessed her seizure activity, are competent to describe the symptoms of such.  Nevertheless, the Veteran cannot proffer competent medical evidence as to the nature and etiology of her seizures.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such evidence is provided by the record in the form of the April 2010 VA examination and contemporaneous medical records that indicate her in-service seizure was due to eclampsia and was not a manifestation of her current seizure disorder.  There is no competent evidence to weight against the VA medical opinion, which found no relationship to the one-time seizure in service.

Relatedly, service connection cannot be established on the presumptive basis for the Veteran's current seizure disorder, as it was not manifested within the one-year presumptive period after service, and thus, the evidence does not establish continuity of symptomatology.  The Board finds as fact that the first seizure activity following service discharge was in 2003-approximately seven years following service discharge.  Thus, service connection on a presumptive basis is not warranted.

The Board thus finds that the evidence preponderates against the Veteran's claim for service connection for seizure disorder.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c. Service Connection for Migraine Headaches as Secondary to Seizure Disorder

The Veteran has specifically contended that she suffers from a migraine headache disability secondary to her seizure disorder.  Secondary service connection can only be granted for disabilities that are caused or aggravated by service-connected disabilities.  Given that the Board has found the Veteran's seizure disorder as not service connected, service connection for migraine headaches as secondary to seizure disorder is unavailable.

Previously, the Veteran had alleged that migraine headaches had their onset in service, as her application for compensation benefits showed an onset date of 1985.  Thus the Board will consider direct service connection as well.  The Board finds that the preponderance of the evidence is against direct service connection.
Service treatment records show that in October 1985, the Veteran complained of headaches and was assessed as having tension headaches.  A January 1993 service treatment record shows that the Veteran reported having severe headaches for two days with the Veteran telling the medical provider that she had not had this problem before.  In Reports of Medical History that the Veteran completed in August 1994 and June 1996, she specifically denied a history of frequent or severe headaches.  Clinical evaluations of the head and neurological system were normal at both the August 1994 and June 1996 Reports of Medical Examination.  The post service treatment records do not show complaints of headaches until after the 2003 seizure, at which time, the headaches were attributable to the seizure disorder.  Such evidence of record thereby does not support service connection on a direct basis.

The Board thus finds the evidence preponderates against the Veteran's claim for service connection for migraine headaches on both a direct and secondary basis, and the claim is denied.

d. Service Connection for Right Hand Numbness

The Veteran contends that she suffers from a current disability of right hand numbness.  STRs reflect that in March 1992, the Veteran complained of numbness and tingling of her right hand and arm after heavy lifting the night before.  The attending medical provider noted that the Veteran had good sensation to her "entire extremity" and that the Veteran was able to distinguish between sharp and dull stimuli to all digits.  The medical provider noted that her grip strength was reduced in the right hand and assessed arm overuse.  At service discharge in June 1996, clinical evaluation of the upper extremities was normal.  In the Report of Medical History completed at that time, the Veteran denied paralysis.  

The post service medical records do not show a disability manifested by right hand numbness.  For example, at the April 2010 VA examination, the examiner performed a neurological examination of the upper extremities and specifically found that motor function was within normal limits, sensory function was within normal limits, and that the right upper extremity reflexes were 2+ and equal to the left upper extremity.  Right hand dexterity was noted to be within normal limits.  Accordingly, there is no competent evidence of a current disability manifested by right hand numbness.

While the Veteran is competent to report right hand numbness, the Board finds that the April 2010 VA examination specifically found no disability involving the right hand.  The Board finds that these clinical findings made by a medical professional to outweigh the Veteran's allegations of a right hand numbness disability.  The Board finds the Veteran's claim for right hand numbness must be denied for lack of competent evidence of a current disability.


ORDER

Entitlement to a 10 percent rating, but no greater, for residual right forearm scar effective July 18, 2011 is granted.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for migraine headaches as secondary to seizure disorder is denied.

Entitlement to service connection for right hand numbness is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


